In his motion appellant argues but the proposition that the verdict was not such as could be made the basis of the judgment rendered. The complaint is not here presented by any bill of exceptions. In his motion for new trial appellant set up that when the jury returned their verdict of guilty assessing a penalty of two years in the penitentiary, they also handed to the court another document signed by their foreman in which they recommended that after twelve months of good behavior in the penitentiary this appellant be given a pardon. If such document was handed to the court it was not carried into the minutes nor made part of the judgment, but was properly held a matter beyond the power of the jury and was rejected. We know of no proper way by which such recommendation could be thus made. If there was such separate paper handed to the court, and if the court failed to call the attention of the jury of the fact that they were exceeding their proper province, and the accused desired to take any advantage of such situation, he should have brought the matter to the attention of this court by a bill of exceptions complaining of the refusal of motion for new trial *Page 96 
or in some other manner. There is nothing in the complaint as here presented by appellant which we can consider.
The motion for rehearing will be overruled.
Overruled.